Title: Receipt Book, 1742–64
From: Franklin, Benjamin,Franklin, Deborah
To: 


As a man of affairs who frequently made large cash payments, Franklin kept a book for receipts, in which he or the creditor would write out a form of acknowledgment which the creditor would sign on receiving payment. He used this book from 1742 until 1757, when he went abroad; his wife kept it until his return in 1762, when he himself resumed it. There are about 300 receipts; the first is dated December 22, 1742, and the last, October 29, 1764, less than a week before he sailed again to England. The ms has only incidental and limited usefulness to biographers and historians.
Among the persons who signed receipts in this volume are William Coats, Robert and Rebecca Grace, Thomas Smith, Christopher Thompson, Timothy Matlack, and John Wister, from each of whom Franklin held or rented property in Philadelphia; Theophilus Grew, the schoolmaster; David Hall, his journeyman and partner; Mathias Meuris, Anthony Newhouse, J. Conrad Schutz, and Thomas Wilcox, paper-makers; William Parks, printer of Williamsburg, Va.; Isaiah Warner, who composed and printed in his own shop jobs for other printers; Adolph Young, bookbinder; and several post riders. A few receipts specify the goods or services for which Franklin paid. On May 1, 1744, for example, he paid his barber George Cuningham £5 for “a light Wig”; and on August 20, 1755, he bought “a Greay wigge” for £3. A carpenter charged him £5 14s. 6d. in 1747 for “Stuff and Work of a Shaise House.” When he was building a new house in 1763–64 Franklin paid the architect Robert Smith £96 on April 6, 1763, “towards Purchasing Materials,” and on November 26 he paid Smith £80 “on Acct. of Building his House.” The plastering cost £25. According to an entry of March 28, 1757, Franklin bought a bill of exchange for £1500 sterling before departing for London as agent of the Pennsylvania Assembly. The following receipt is typical in form:
July 9, 1745. Receiv’d of Benja. Franklin at sundry Times Cash Forty four Pounds to this Day, which with my Diet, &c. to the 20th of June past Twenty-Six pounds, makes in all, Seventy Pounds, per me
  £70. 0. 0
David Hall
